     3:17-cv-02616-MBS         Date Filed 07/29/19       Entry Number 171        Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                (COLUMBIA DIVISION)


In re SCANA Corporation Securities Litigation         Civil Action No. 3:17-CV-2616-MBS

                                                      CLASS ACTION




      JOINT MOTION FOR ENTRY OF [PROPOSED] ORDER RE: AGREED
           PROTOCOL GOVERNING DISCOVERY MATTERS AND
   THE PRODUCTION OF ELECTRONICALLY STORED INFORMATION (“ESI”)


       The parties have conferred and reached an agreement as to the production of

Electronically Stored Information (“ESI”) and other discovery matters. The parties, therefore,

respectfully request that the Court grant the proposed Order Re: Agreed Protocol Governing

Discovery Matters and the Production of ESI, attached as Exhibit A.

Respectfully submitted this 29th day of July, 2019.


/s/ Steven J. Pugh                                    /s/ Marlon E. Kimpson
Steven J. Pugh (Fed. ID No. 7033)                     Marlon E. Kimpson (D.S.C. Bar No. 7487)
Benjamin P. Carlton (Fed. ID No. 11797)               William S. Norton (D.S.C. Bar No. 11343)
RICHARDSON PLOWDEN & ROBINSON,                        Joshua C. Littlejohn (D.S.C. Bar No. 10426)
P.A.                                                  MOTLEY RICE LLC
Post Office Drawer 7788                               28 Bridgeside Blvd.
Columbia, South Carolina 29202                        Mt. Pleasant, South Carolina 29464
Telephone: (803) 771-4400                             Telephone: (843) 216-9000
spugh@richardsonplowden.com                           Facsimile: (843) 216-9450
bcarlton@richardsonplowden.com                        mkimpson@motleyrice.com
                                                      bnorton@motleyrice.com
I.S. Leevy Johnson (Fed. ID No. 2194)                 jlittlejohn@motleyrice.com
George Craig Johnson (Fed. ID No. 6538)
JOHNSON, TOAL & BATTISTE, P.A.                        Liaison Counsel for Lead Plaintiffs West
Post Office Box 1431                                  Virginia IMB and Blue Sky
Columbia, South Carolina 29202
Telephone: (803) 252-9700
islj@jtbpa.com
george@jtbpa.com                                      James W. Johnson (admitted pro hac vice)
     3:17-cv-02616-MBS       Date Filed 07/29/19      Entry Number 171       Page 2 of 5




                                                   Michael H. Rogers (admitted pro hac vice)
Brian E. Pumphrey (admitted pro hac vice)          Irina Vasilchenko (admitted pro hac vice)
Brian D. Schmalzbach (admitted pro hac vice)       James Christie (admitted pro hac vice)
MCGUIREWOODS LLP                                   Philip Leggio (admitted pro hac vice)
800 East Canal Street                              LABATON SUCHAROW LLP
Richmond, Virginia 23219                           140 Broadway
Telephone: (804) 775-7745                          New York, New York 10005
Facsimile: (804) 698-2018                          Telephone: (212) 907-0700
bpumphrey@mcguirewoods.com                         Facsimile: (212) 818-0477
bschmalzbach@mcguirewoods.com                      jjohnson@labaton.com
                                                   mrogers@labaton.com
Michael R. Smith (admitted pro hac vice)           ivasilchenko@labaton.com
Lisa Bugni (admitted pro hac vice)                 jchristie@labaton.com
Brandon R. Keel (admitted pro hac vice)            pleggio@labaton.com
KING & SPALDING, LLP
1180 Peachtree Street, N.E.                        Co-Lead Counsel for Lead Plaintiffs West
Atlanta, Georgia 30309                             Virginia IMB and Blue Sky and Proposed
Telephone: (404) 572-4824                          Lead Counsel for the Class
Facsimile: (404) 525-5139
mrsmith@kslaw.com
lbugni@kslaw.com
bkeel@kslaw.com                                    John C. Browne (admitted pro hac vice)
                                                   Jeroen Van Kwawegan (admitted pro hac
Counsel for Defendants SCANA Corporation,          vice)
Harold C. Stowe, D. Maybank Hagood, and            Lauren Ormsbee (admitted pro hac vice)
James W. Roquemore                                 Michael M. Mathai (admitted pro hac vice)
                                                   Kate W. Aufses (admitted pro hac vice)
                                                   BERNSTEIN LITOWITZ BERGER
                                                      & GROSSMANN LLP
/s/ William A. Coates                              1251 Avenue of the Americas
William A. Coates (Fed. ID 183)                    New York, New York 10020
ROE, CASSIDY, COATES & PRICE, P.A.                 Telephone: (212) 554-1400
1052 N. Church St.                                 Facsimile: (212) 554-1444
Greenville, SC 29601                               johnb@blbglaw.com
Tel: (864) 349-2603                                jeroen@blbglaw.com
Fax: (864) 349-0303                                lauren@blbglaw.com
wac@roecassidy.com                                 michael.mathai@blbglaw.com
                                                   kate.aufses@blbglaw.com
Counsel for Defendants Jimmy E. Addison,
Stephen A. Byrne, and Kevin B. Marsh               Co-Lead Counsel for Lead Plaintiffs West
                                                   Virginia IMB and Blue Sky and Proposed
                                                   Lead Counsel for the Class




                                               2
     3:17-cv-02616-MBS         Date Filed 07/29/19   Entry Number 171   Page 3 of 5




John A. Jordak, Jr. (admitted pro hac vice)
William R. Mitchelson, Jr. (admitted pro hac
vice)
Meredith J. Kingsley (admitted pro hac vice)
ALSTON & BIRD
1201 West Peachtree Street
Atlanta, GA 30309-3424
Tel: (404) 881-7000
Fax: (404) 881-7777
john.jordak@alston.com
mitch.mitchelson@alston.com
meredith.kingsley@alston.com

Counsel for Defendant Jimmy E. Addison



James F. Wyatt, III (admitted pro hac vice)
Robert A. Blake, Jr. (admitted pro hac vice)
WYATT & BLAKE, LLP
435 East Morehead Street
Charlotte, NC 28202
Tel: (704) 331-0767
Fax: (704) 331-0773
jwyatt@wyattlaw.net
rblake@wyattlaw.net

Matthew T. Martens (admitted pro hac vice)
WILMER CUTLER PICKERING
Hale and Dorr LLP
1875 Pennsylvania Ave. NW
Washington, DC 20006
Tel: (202) 663-6000
Fax: (202) 663-6363
matthew.martens@wilmerhale.com

Counsel for Defendant Stephen A. Byrne



Anne M. Tompkins (admitted pro hac vice)
Jonathan M. Watkins (admitted pro hac vice)
Aaron C. Lang (admitted pro hac vice)
CADWALADER, WICKERSHAM & TAFT
LLP
227 West Trade St.


                                               3
    3:17-cv-02616-MBS       Date Filed 07/29/19   Entry Number 171   Page 4 of 5




Charlotte, NC 28202
Tel.: (704) 348-5100
Fax: (704) 348-5200
anne.tompkins@cwt.com
jonathan.watkins@cwt.com
aaron.lang@cwt.com

Counsel for Defendant Kevin B. Marsh




                                          4
     3:17-cv-02616-MBS       Date Filed 07/29/19    Entry Number 171      Page 5 of 5




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 29, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a Notice of Electronic Filing to all

counsel of record.

                                          /s/ Marlon E. Kimpson
                                          MARLON E. KIMPSON (D.S.C. Bar No. 7487)
